Gilbert, J.
The allegations of the petition failed to allege facts sufficient to afford extraordinary equitable relief. At most, the city authorities have “threatened” to enforce the ordinance. No civil or criminal enforcement proceeding is alleged to have been instituted. The court erred in overruling the demurrer to the petition. Georgia Public Service Commission v. Parcel Delivery Company, 177 Ga. 600 (170 S. E. 568) ; Southern Oil Stores Inc. v. City of Atlanta, 177 Ga. 602 (170 S. E. 801) ; National Linen Service Corporation v. Milledgeville, 177 Ga. 826 (171 S. E. 568) ; Howard v. Briarcliff Zoological Corporation, 178 Ga. 595 (173 S. E. 391). Judgment reversed.

All the Justices concur.